            Case 1:20-cv-02935-PAE Document 3 Filed 04/20/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TAYE L. ELLEBY,

                              Petitioner,
                                                                    20 Civ. 2935 (PAE)
                      -against-
                                                       ORDER DIRECTING PAYMENT OF FEE
THE UNITED STATES; THE STATE OF NEW                          OR IFP APPLICATION
YORK,

                              Respondents.

PAUL A. ENGELMAYER, United States District Judge:

          Petitioner, proceeding pro se, brings this petition for a writ of habeas corpus. To

proceed with a petition for a writ of habeas corpus in this Court, a petitioner must either pay the

$5.00 filing fee or, to request authorization to proceed in forma pauperis (IFP), that is, without

prepayment of fees, submit a signed IFP application. See 28 U.S.C. §§ 1914, 1915.

          Petitioner submitted the petition without the filing fee or an IFP application. Within two

weeks of the date of this order, Petitioner must either pay the $5.00 filing fee or complete and

submit the attached IFP application. If Petitioner submits the IFP application, it should be

labeled with docket number 20-CV-2935 (PAE). If the Court grants the IFP application,

Petitioner will be permitted to proceed without prepayment of fees. See 28 U.S.C. § 1915(a)(1).

          Chambers will mail a copy of this order and the IFP application to Petitioner and note

service on the docket. No answer shall be required at this time. If Petitioner complies with this

order, the Court shall process the case in accordance with the procedures of the Clerk’s Office.

If Petitioner fails to comply with this order within the time allowed, the Court will dismiss the

action.

          The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.
          Case 1:20-cv-02935-PAE Document 3 Filed 04/20/20 Page 2 of 4



Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

       Copies mailed by Chambers.

SO ORDERED.

 Dated:   April 20, 2020
          New York, New York                        
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge




                                               2
              Case 1:20-cv-02935-PAE Document 3 Filed 04/20/20 Page 3 of 4



                                   U NIT ED S TATES D ISTRICT C OURT
                                  S OUTHERN D ISTRICT OF N EW Y ORK

Taye L. Elleby
(Full name(s) of the plaintiff or petitioner applying (each person
must submit a separate application)
                                                                     20         CV Ϯϵϯϱ                   (W ) (          )
                           -against-                                 (Enter case number and initials of assigned judges, if
                                                                     available; if filing this with your complaint, you will not
The United States, The State of                                      yet have a case number or assigned judges.)

New York


(Full name(s) of the defendant(s)/respondent(s).)


              APPLICATION TO PROCEED WITHOUT PREPAYING FEES OR COSTS

I am a plaintiff/petitioner in this case and declare that I am unable to pay the costs of these proceedings and
I believe that I am entitled to the relief requested in this action. In support of this application to proceed in
forma pauperis (“IFP”) (without prepaying fees or costs), I declare that the responses below are true:

1.   Are you incarcerated?                            Yes                  No      (If “No,” go to Question 2.)
     I am being held at:

     Do you receive any payment from this institution?                 Yes              No
     Monthly amount:
     If I am a prisoner, see 28 U.S.C. § 1915(h), I have attached to this document a “Prisoner
     Authorization” directing the facility where I am incarcerated to deduct the filing fee from my account
     in installments and to send to the Court certified copies of my account statements for the past six
     months. See 28 U.S.C. § 1915(a)(2), (b). I understand that this means that I will be required to pay the
     full filing fee.
2. Are you presently employed?                       Yes                  No
     If “yes,” my employer’s name and address are:


     Gross monthly pay or wages:
     If “no,” what was your last date of employment?

     Gross monthly wages at the time:

3. In addition to your income stated above (which you should not repeat here), have you or anyone else
   living at the same residence as you received more than $200 in the past 12 months from any of the
   following sources? Check all that apply.

     (a) Business, profession, or other self-employment                                 Yes                      No
     (b) Rent payments, interest, or dividends                                          Yes                      No


SDNY Rev: 12/12/2014
             Case 1:20-cv-02935-PAE Document 3 Filed 04/20/20 Page 4 of 4



     (c) Pension, annuity, or life insurance payments                             Yes                No
     (d) Disability or worker’s compensation payments                             Yes                No
     (e) Gifts or inheritances                                                    Yes                No
     (f) Any other public benefits (unemployment, social security,
                                                                                  Yes                No
         food stamps, veteran’s, etc.)
     (g) Any other sources                                                        Yes                No
     If you answered “Yes” to any question above, describe below or on separate pages each source of
     money and state the amount that you received and what you expect to receive in the future.



     If you answered “No” to all of the questions above, explain how you are paying your expenses:



4.   How much money do you have in cash or in a checking, savings, or inmate account?



5. Do you own any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other
   financial instrument or thing of value, including any item of value held in someone else’s name? If so,
   describe the property and its approximate value:


6. Do you have any housing, transportation, utilities, or loan payments, or other regular monthly
   expenses? If so, describe and provide the amount of the monthly expense:



7. List all people who are dependent on you for support, your relationship with each person, and how
   much you contribute to their support (only provide initials for minors under 18):


8. Do you have any debts or financial obligations not described above? If so, describe the amounts owed
   and to whom they are payable:


Declaration: I declare under penalty of perjury that the above information is true. I understand that a false
statement may result in a dismissal of my claims.


Dated                                                   Signature


Name (Last, First, MI)                                  Prison Identification # (if incarcerated)


Address                                  City                            State            Zip Code


Telephone Number                                        E-mail Address (if available)
ġ

                                          IFP Application, page 2
